                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                        CIVIL MINUTES - GENERAL



       Case No.      CV 19-01815 DSF (MAAx)                                         Date    July 24, 2019

       Title         Mal Kim v. Valley Spot, Inc., et al.
       Present: The Honorable          DALE S. FISCHER, United States District Judge
                       Renee Fisher                                           Not Reported
                       Deputy Clerk                                          Court Reporter
              Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                        Not Present                                             Not Present
       Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE DISMISSAL FOR
                    LACK OF PROSECUTION

            Plaintiff is ORDERED to show cause why this case should not be dismissed, for lack of
     prosecution. Link v. Wabash R. Co., 370 U.S. 626 (1962) (court has inherent power to dismiss for lack
     of prosecution on its own motion). In this matter:

            Defendant did not answer the complaint, yet Plaintiff has failed to request entry of default,
     pursuant to Fed. R. Civ. P. 55(a). Plaintiff(s) can satisfy this order by seeking entry of default or by
     dismissing the complaint.

          Plaintiffs must respond to this order within 21 days. Failure to respond to this OSC will be
     deemed consent to the dismissal of the action.

             Pursuant to Rule 78 of the Federal Rules of Civil Procedure, the Court finds that this matter is
     appropriate for submission without oral argument. The Order to Show Cause will stand submitted on
     that date.

           Filing of the above document on or before the date indicated above will constitute a satisfactory
     response to the Order to Show Cause




Page 1 of 1                                         CIVIL MINUTES                              Initials of Deputy Clerk: rf
